Name: Commission Regulation (EEC) No 1428/92 of 1 June 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processing, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2911/91
 Type: Regulation
 Subject Matter: marketing;  trade policy;  food technology;  animal product
 Date Published: nan

 No L 150/112. 6 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1428/92 of 1 June 1992 on the sale by the procedure laid down in Regulation (EEC) No 2S39/84 of beef held by certain intervention agencies and intended for export after processing, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2911/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, i Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, amended by Regulation (EEC) No 1 354/92 (8) ; whereas the Annex to that Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 2911 /910 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), provides for the possibility of applying a two-stage procedure when beef is sold from intervention stocks situated in the Community ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage of meat bought in should be avoided on account of the ensuing high costs ; whereas, some of that meat should be put up for sale in accordance with Regulations (EEC) Nos 2539/84 and 21 82/77 (*), as last amended by Regulation (EEC) No 3988/87 (6), in order to be processed and exported ; Whereas, in view of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; Whereas, in order to ensure that the operation is carried out properly, a time limit must be laid down for exporting the meat ; Whereas, in order to ensure that the beef sold is processed and exported, securities as specified in Article 5 (2) (a) and (3) (a) of Regulation (EEC) No 2539/84 should be lodged ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (7), as last Article 1 1 . The following quantities of beef shall be put up for sale for processing within the Community and subse ­ quent export :  approximately 10 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 February 1992,  approximately 10 000 tonnes of boned beef held by the Irish intervention agency and bought in before 1 February 1992. 2. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) Nos 569/88 , 2539/84 and 2182/77. 3. The qualities and the minimum price referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 shall be as set .out in Annex I hereto. 4. Tenders shall be valid only if they :  relate to a total minimum quantity of 400 tonnes of boned beef,  relate to a lot comprising all the cuts referred to in Annex II in the percentages stated therein and offer a single price per tonne expressed in ecus of the lot made up in this fashion, (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. O OJ No L 238, 6. 9. 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 251 , 1 . 10 . 1977, p. 60. 0 OJ No L 376, 31 . 12. 1987, p. 31 . f) OJ No L 55, 1 . 3 . 1988, p. 1 . (") OJ No L 145, 27. 5. 1992, p. 53 . (9) OJ No L 276, 3 . 10 . 1991 , p. 28 . No L 150/12 Official Journal of the European Communities 2. 6. 92 are covered by product codes 1602 50 90 125, 1602 50 90 325, 1602 50 90 425 or 1602 50 90 525 of the refund nomenclature established by Commission Regula ­ tion (EEC) No 934/92 (3). The refunds and the agricultural conversion rate shall be those applying at the date in Article 1 (6). Article 5 Under II 'Products subject to a use and/or destination other than that mentioned under I', in Regulation (EEC) No 569/88, the following point 43 and the relevant foot ­ note are added : '(43) Commission Regulation (EEC) No 1428/92 of 1 June 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef , held by certain intervention agencies and intended for export after processing, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 291 1 /91 (43) : (a) on the dispatch of the beef for processing : Section 44 of the SAD, or the most appro ­ priate section of the document used :  are submitted by a natural or legal person who has been engaged for at least twelve months in an activity in the processing industry for the purposes of manu ­ facturing products containing beef or veal and is entered in a public register in a Member State,  are accompanied by precise details of the establish ­ ments) where the meat purchased is to be processed. 5. Only tenders which reach the intervention agency concerned by 12 noon on 10 June 1992 shall be taken into consideration. 6 . Particulars of the quantities and the place where the products are stored may be obtained by the parties concerned at the address given in Annex III. Article 2 1 . Applicants may entrust an authorized agent to take delivery of the products they purchase. In that case, the authorized agent shall submit the tenders or, where appropriate, the purchase applications of the applicants he represents. 2. The purchasers and authorized agents referred to in paragraph 1 shall keep up to date accounts permitting the destination and utilization of the products to be ascer ­ tained, in particular with a view to verifying that the quantities of products purchased correspond to those of products processed. 3 . The processed products must be exported within 12 months following the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. Notwithstanding Article 5 of Regulation (EEC) No 2539/84, the securities provided for in paragraphs 2(a) and 3 (a) thereof are hereby replaced by a single security. The latter shall be ECU 140 per 100 kilograms of boned beef. The processing of this beef into products referred to in Article 4 and the subsequent exportation of those products under the terms of this Regulation shall be primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). The other provisions of Article 5 of Regulation (EEC) No 2539/84 shall remain applicable mutatis mutandis. Article 4 Products exported under this Regulation shall only qualify for refunds if they are manufactured under Commission Regulation (EEC) No 2388/84 (2) and if they 1 . Destinada a la transformaciÃ ³n y exporta ­ ciÃ ³n posterior [Reglamento (CEE) n ° 1428/92) Til forarbejdning og senere eksport (forordning (EÃF) nr. 1428/92) Zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt (Verordnung (EWG) Nr. 1428/92) Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ­ÃÃ µÃ ¹Ã Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1428/92] Intended for processing and, subsequently, export (Regulation (EEC) No 1428/92) DestinÃ © Ã la transformation et Ã 1 exporta ­ tion (rÃ ¨glement (CEE) n ° 1428/92) Destinato alla trasformazione e alla successiva esportazione (regolamento (CEE) n . 1428/92) Bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verorde ­ ning (EEG) nr. 1428/92) Destinada a transformaÃ §Ã £o e a exportaÃ §Ã £o posterior (Regulamento (CEE) n? 1428/92); 2. the date on which the contract of sale was concluded ; 3 . the weight of the meat on removal from intervention stocks : (') OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 221 , 18 . 8 . 1984, p. 28 . (J) OJ No L 101 , 15. 4 . 1992, p. 5. 2. 6. 92 Official Journal of the European Communities No L 150/13 (b) on the export of the finished product :  Section 104 of the control copy T 5 is completed as appropriate,  Section 106 of the control copy T 5 :  the date on which the contract of sale was concluded,  the weight of the meat on removal from intervention stocks,  Section 107 of the control copy T 5 : Regulation (EEC) No 1428/92. (43) OJ No L 150, 2. 6. 1992, p. 11 / Article 6 Regulation (EEC) No 2911 /91 is hereby repealed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 150/ 14 Official Journal of the European Communities 2. 6. 92 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Ireland  Boneless cuts from : Category C, classes U, R and O 10 000 1 400 (') United Kingdom  Boneless cuts from : Category C, classes U, R and O Ã ¹ 10 000 1 300 (') (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II . (') Minimumspris pr. ton produkt efter fordelingen i bilag II. (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± II . (') Minimum price per tonne of products made up according to the percentages referred to in Annex II. (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã l'annexe II . (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell'allegato II . (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II . 2. 6. 92 Official Journal of the European Communities No L 150/ 15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Repartition du lot visÃ © Ã l'article 1er paragraphe 5 deuxieme tiret DistribuciÃ ³n del lote contemplado en el segundo guiÃ ³n del apartado 5 del artÃ ­culo 1 RepartiÃ §Ã £o do lote referido no n? 5 , segundo travessao, do artigo 1 ? Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã ´Ã µÃ Ã Ã µÃ Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Fordeling af det i artikel 1 , stk. 5 , andet led, omhandlede parti Verdeling van de in artikel 1 , lid 5 , tweede streepje, bedoelde partij Repartition of the lot referred to in the second subparagraph of Article 1 (S) Zusammensetzung der in Artikel 1 Absatz 5 zweite Gedankenstrich genannten Partie Composizione della partita di cui all'articolo 5 , secondo trattino Cuts TeilstÃ ¼cke Tagli Deelstukken UdskÃ ¦ringer Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Cortes Cortes DÃ ©coupes Weight percentage Gewichtsanteile Percentage del peso % van het totaalgewicht Vagtprocent Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã ½ Ã ²Ã ¬Ã Ã ¿Ã Ã  Percentagem do pesa Porcentaje en pesa Pourcentage du poids 1 . IRELAND Baskets Forequarters Shins/shanks Plates/flanks 8 % 50 % 10 % 32% 100 % 2. UNITED KINGDOM Shins and shanks Clod and sticking Ponies Thin flanks Forequarter flanks Briskets Foreribs 11 % 14 % 35 % 14 % 10% 10 % 6% 100 % No L 150/16 Official Journal of the European Communities 2. 6. 92 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , (01 ) 61 62 63, (01 ) 78 52 14 and (01 ) 662 01 98 Telex 93 292 and 93 607 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50